UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted April 26, 2006*
                              Decided June 28, 2006

                                      Before

                          Hon. JOHN L. COFFEY, Circuit Judge

                          Hon. KENNETH F. RIPPLE, Circuit Judge

                          Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 05-4087

CHARLES E. JUSTISE, SR.,                     Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Southern District of
                                             Indiana, Indianapolis Division.
      v.
                                             No. 04 C 764
ZENITH LOGISTICS, INC.,
     Defendant-Appellee.                     Sarah Evans Barker,
                                             Judge.


                                    ORDER

       Zenith Logistics terminated Charles Justise, a probationary employee, in
2001 for poor performance, and refused to rehire him three years later. Mr. Justise
brought suit against Zenith in 2004 under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., alleging race discrimination in both the termination and
the refusal to rehire. The district court granted summary judgment for Zenith. We
affirm.


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-4087                                                                     Page 2

       The essential facts are not in dispute. Mr. Justise began working for Zenith
in March 2001 and was fired three weeks later. Don Wells, the manager who
terminated him, told Mr. Justise his performance was inadequate. Mr. Justise filed
a charge of discrimination with the Equal Employment Opportunity Commission
(“EEOC”) alleging that his discharge was racially motivated. The EEOC issued a
right-to-sue letter in June 2001 informing Mr. Justise that he had 90 days to
commence a lawsuit. Mr. Justise took no further action.

       Three years later, in 2004, Mr. Justise contacted Wells about the possibility
of being rehired. Wells told Mr. Justise he would not be rehired because he
performed inadequately and because Zenith has a policy against rehiring
terminated employees. Mr. Justise then filed another charge of race discrimination
with the EEOC claiming that Zenith unlawfully refused to rehire him. A right-to-
sue letter was issued in March 2004, and the following month Mr. Justise filed suit.

       In granting summary judgment for Zenith, the district court reasoned that
Mr. Justise’s claim of unlawful termination was time-barred and that he had failed
to establish a prima facie case of discrimination arising out of Zenith’s refusal to
rehire him. We review a grant of summary judgment de novo, construing all facts
and drawing all reasonable inferences in favor of Mr. Justise as the non-moving
party. Cardoso v. Robert Bosch Corp., 427 F.3d 429, 432 (7th Cir. 2005). Summary
judgment is appropriate if the moving party demonstrates that “there is no genuine
issue as to any material fact and that the moving party is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(c). Material facts are those that might affect the
outcome of the case under the applicable substantive law. Alexander v. City of
South Bend, 433 F.3d 550, 554 (7th Cir. 2006).

       Mr. Justise first argues that the “continuing violation doctrine” allows his
termination claim to survive. That doctrine, however, relates only to claims of a
hostile work environment where the unlawful character of individual acts is not
immediately apparent. See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101,
114–15 (2002); West v. Ortho-McNeil Pharm. Corp., 405 F.3d 578, 581 (7th Cir.
2005); Stepney v. Naperville Sch. Dist. 203, 392 F.3d 236, 239–40 (7th Cir. 2004).
The doctrine does not apply to discrete acts of discrimination, such as termination
or the failure to hire, which are actionable at the time they take place. Nat’l R.R.
Passenger Corp., 536 U.S. at 114–15; Beamon v. Marshall & Ilsley Trust Co., 411
F.3d 854, 860 (7th Cir. 2005); Lucas v. Chicago Transit Auth., 367 F.3d 714, 723–24
(7th Cir. 2004). Discrete acts that fall outside the statute of limitations are
untimely even if they are related to other discrete acts that fall with the limitations
period. Beamon, 411 F.3d at 860; Lucas, 367 F.3d at 723–24. Thus, the district
court properly concluded that Mr. Justise’s unlawful termination claim was time-
barred.
No. 05-4087                                                                    Page 3

       We also conclude that the district court correctly granted summary judgment
on Mr. Justise’s failure-to-rehire claim. Mr. Justise does not dispute that he was
proceeding under the indirect, burden-shifting approach set forth in McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973). Under the indirect method, a plaintiff
who establishes a prima facie case of discrimination shifts to the employer the
burden of articulating a legitimate, nondiscriminatory reason for the challenged
employment action. Ballance v. City of Springfield, 424 F.3d 614, 617 (7th Cir.
2005). If the employer offers such a reason, the burden reverts to the plaintiff to
show that the proffered reason is pretextual. Id. The focus of pretext analysis is
whether the employer’s stated reason for the termination was honest. Hague v.
Thompson Distrib. Co., 436 F.3d 816, 823 (7th Cir. 2006). In this case, Zenith
argues, and we agree, that Mr. Justise put forth no admissible evidence to counter
the employer’s contention that he was not rehired because he performed poorly
during his short, probationary employment and because Zenith has a policy of
declining to rehire fired workers. Mr. Justise’s personal opinion that his
performance was better than all of his coworkers’ carries no weight in the analysis.
See Johnson v. Nordstrom, Inc., 260 F.3d 727, 733 (7th Cir. 2001) (job applicant’s
subjective belief that she was better qualified than the individual hired for the job
was insufficient on its own to demonstrate pretext); Denisi v. Dominick’s Finer
Foods, Inc., 99 F.3d 860, 865 (7th Cir. 1996) (plaintiff’s personal opinion that his
performance was satisfactory did not constitute evidence to defeat summary
judgment).

       Mr. Justise contends, nonetheless, that he would have been able to stave off
summary judgment if the district court had not denied his motion to compel
discovery. Mr. Justise waited to file his motion until discovery had closed and
Zenith had already moved for summary judgment. The discovery he sought
consisted of the name and job title of every employee who had worked at the same
Zenith facility in the previous five years, the name of every employee hired or
terminated during that period, and productivity data and disciplinary records for all
employees for the period. Mr. Justise contends that these requests would have
produced evidence demonstrating that his performance exceeded that of other
employees, that Zenith rehired other discharged employees, and that Zenith hired
people outside his protected class who were less qualified than him. The district
court refused to compel production after agreeing with Zenith that the requests
were overbroad, irrelevant, and raised privacy concerns. We review the denial of a
motion to compel discovery for abuse of discretion and will not reverse “absent a
clear showing that the denial of discovery resulted in actual and substantial
prejudice.” Packman v. Chicago Tribune Co., 267 F.3d 628, 646–47 (7th Cir. 2001).

      Here, the district court acted within its discretion in denying Mr. Justise’s
motion to compel. Mr. Justise argues that the discovery he sought would have
shown that he was a productive employee and thus Zenith’s assertion that it
No. 05-4087                                                                      Page 4

refused to rehire him because of his past performance is untrue. But Zenith did not
rate Mr. Justise poorly based solely on production statistics. Rather, Zenith offered
evidence that its evaluation encompassed complaints by supervisors that Mr.
Justise did not follow instructions, wasted time, demonstrated poor communication
skills, exhibited a confrontational attitude, and did not get along with his co-
workers. When he was initially hired, Mr. Justise acknowledged in writing that
attitude, ability to follow instructions and rules, and ability to get along with others
are critical elements that if found lacking would result in discharge. Mr. Justise
presented no evidence suggesting that Zenith did not honestly believe he suffered
shortcomings in these areas, and his discovery requests could not have cured this
evidentiary deficit. At best he was intent on proving that he was meeting
production quotas when he was discharged, but that data--even assuming it is
favorable--could not establish that he was qualified to be rehired because it does not
answer Zenith’s evidence that he failed to meet other performance elements. See
Woods v. City of Chicago, 234 F.3d 979, 990–91 (7th Cir. 2000) (holding that district
court did not abuse its discretion in denying plaintiff additional discovery before
deciding summary judgment motion in part because plaintiff failed to show how
discovery he sought was likely to generate any issue of material fact). Moreover, we
cannot conclude that it was an abuse of discretion to deny Mr. Justise’s motion to
compel given its dilatory filing. See Packman, 267 F.3d at 647 (holding that district
court did not abuse its discretion in denying motion to compel filed after discovery
had closed and motion for summary judgment already had been filed); Kalis v.
Colgate-Palmolive Co., 231 F.3d 1049, 1056–57 (7th Cir. 2000) (holding that district
court did not abuse its discretion in denying request for additional discovery after
discovery had closed and response to motion for summary judgment was due).

                                                                           AFFIRMED